Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “45” has been used to designate both “a rotary bearing assembly” (see applicant’s originally filed specification paragraph [0077] and Figs. 16 & 17) and "a pointer" (see applicant’s originally filed specification paragraph [0082] and Figs. 9, 11 and 15).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ross, Jr. (US 7,173,506 B2).

With respect to independent Claim 1, Ross, Jr. disclose(s): A gauge interface (10 in Fig. 1) for a liquid-level gauge of a vessel (40 in Fig. 1), the liquid-level gauge including a gauge head (22 in Fig. 1) and a magnet (38 in Fig. 1), the magnet for generating a magnetic field which changes as the liquid-level of the vessel changes (Fig. 1), the gauge interface comprising: a single journal (32 in Fig. 1); a ferromagnetic element holder (54 in Fig. 1) configured to hold at least one ferromagnetic element (38 in Fig. 1); wherein the ferromagnetic element holder is configured to receive the single journal (Fig. 1); the ferromagnetic element holder being configured so that when the gauge interface is attached to the gauge head, the at least one ferromagnetic element rotates around the single journal to follow the magnetic field of the magnet (Fig. 1).

With respect to Claim 2, Ross, Jr. teach(es) the gauge of independent Claim 1.  Ross, Jr. further disclose(s): wherein a magnetic field sensor is positioned to detect a magnetic field of the ferromagnetic element (64 in Fig. 1).

With respect to Claim 3, Ross, Jr. teach(es) the gauge of Claim 2.  Ross, Jr. further disclose(s): wherein the magnetic field sensor generates data which is processed by a processor for transmission by a telemetric apparatus (column 3, lines 64-67).

With respect to Claim 4, Ross, Jr. teach(es) the gauge of independent Claim 1.  Ross, Jr. further disclose(s): wherein coupled to the ferromagnetic element holder is an indicator for indicating the liquid-level of the vessel (58 in Fig. 1).

With respect to Claim 5, Ross, Jr. teach(es) the gauge of Claim 4.  Ross, Jr. further disclose(s): wherein the indicator is human readable (58 in Fig. 2).

With respect to independent Claim 6, Ross, Jr. disclose(s): A magnetic field monitoring device (column 3, lines 64-67), wherein a magnetic field is generated by a magnet of another device (38 in Fig. 1), the monitoring device comprising: a bearing assembly (36 in Fig. 1) comprising a single journal (32 in Fig. 1); a ferromagnetic element holder (54 in Fig. 1) configured to hold at least one ferromagnetic element (38 in Fig. 1); wherein the ferromagnetic element holder is configured to receive the single journal (Fig. 1); the ferromagnetic element holder being configured so that when the monitoring device is positioned to detect the magnetic field generated by the magnet of the another device, the at least one ferromagnetic element rotates around the single journal to follow the magnetic field of the magnet of the another device (Fig. 1).

With respect to Claim 7, Ross, Jr. teach(es) the device of independent Claim 6.  Ross, Jr. further disclose(s): wherein the another device is a liquid-level gauge (22 in Fig. 1).

With respect to Claim 8, Ross, Jr. teach(es) the device of Claim 7.  Ross, Jr. further disclose(s): wherein the liquid-level gauge comprises an interface to which an interface of the monitoring device can be coupled (10 in Fig. 1).

With respect to Claim 9, Ross, Jr. teach(es) the device of independent Claim 6.  Ross, Jr. further disclose(s): wherein a magnetic field sensor is positioned to detect a magnetic field of the ferromagnetic element (64 in Fig. 1).

With respect to Claim 10, Ross, Jr. teach(es) the device of Claim 9.  Ross, Jr. further disclose(s): wherein the magnetic field sensor generates data which is processed by a processor for transmission by a telemetric apparatus (column 3, lines 64-67).

With respect to Claim 11, Ross, Jr. teach(es) the device of independent Claim 6.  Ross, Jr. further disclose(s): wherein coupled to the ferromagnetic element holder is an indicator (58 in Fig. 1).

With respect to Claim 12, Ross, Jr. teach(es) the device of Claim 11.  Ross, Jr. further disclose(s): wherein the indicator is human readable (58 in Fig. 2).

With respect to independent Claim 13, Ross, Jr. disclose(s): A ferromagnetic element assembly (Fig. 1) comprising: a single journal  (32 in Fig. 1) of a bearing assembly (36 in Fig. 1), the single journal defining a rotational axis (Fig. 1); a ferromagnetic element holder (54 in Fig. 1) with a central opening for receiving the single journal so that the ferromagnetic element holder rotates about the rotational axis (opening for 32 in Fig. 1); the ferromagnetic element holder configured to hold at least one ferromagnetic element so that the ferromagnetic element holder is driven to rotate about the rotational axis by a magnetic field of a magnet of another device (Fig. 1).

With respect to Claim 14, Ross, Jr. teach(es) the assembly of independent Claim 13.  Ross, Jr. further disclose(s): wherein the bearing assembly comprises an interface configured to couple to the another device (10 in Fig. 1).

With respect to Claim 15, Ross, Jr. teach(es) the assembly of Claim 14.  Ross, Jr. further disclose(s): wherein the another device is a liquid-level gauge (22 in Fig. 1).

With respect to Claim 16, Ross, Jr. teach(es) the assembly of independent Claim 13.  Ross, Jr. further disclose(s): wherein coupled to the ferromagnetic element holder is an indicator attached or incorporated (58 in Fig. 1).

With respect to Claim 17, Ross, Jr. teach(es) the assembly of Claim 16.  Ross, Jr. further disclose(s): wherein the indicator is human readable (58 in Fig. 2).

With respect to Claim 18, Ross, Jr. teach(es) the assembly of independent Claim 13.  Ross, Jr. further disclose(s): wherein a magnetic field sensor is positioned to detect a magnetic field of the ferromagnetic element (64 in Fig. 1).

With respect to Claim 19, Ross, Jr. teach(es) the assembly of Claim 18.  Ross, Jr. further disclose(s): wherein the magnetic field sensor generates data which is processed by a processor for transmission by a telemetric apparatus (column 3, lines 64-67).
With respect to Claim 20, Ross, Jr. teach(es) the assembly of Claim 19.  Ross, Jr. further disclose(s): wherein the data processed by the processor is an indication of a liquid-level of a vessel to which the ferromagnetic element assembly is coupled (40 in Fig. 1 and column 3, lines 64-67).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
                The following references relate to liquid level gauges: Thomas et al. (US6,822,565 B2); Newman et al. (US 7,530,269 B2); Jannotta (US 7,725,273 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TC/
25 August 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861